             Case 1:19-cv-03220-ABJ Document 10 Filed 12/30/19 Page 1 of 5



                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

Fred Nutt, Jr.                                     )
                                                   )       Case No: 1:19-cv-03220-ABJ
                 Plaintiff,                        )
                                                   )
        v.                                         )
                                                   )
WAL-MART STORES, INC., ​et al.                     )
          Defendants.                              )

  PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT WAL-MART STORES, INC.
                             MOTION TO DISMISS


        COMES NOW, Plaintiff Fred Nutt, Jr. (hereinafter “Plaintiff”), by and through undersigned

counsel, and hereby submits his response to Defendant Wal-Mart Stores, Inc.’s (hereinafter “Defendant”)

Motion to Dismiss. In support thereof, Plaintiff states as follows:

                                           LEGAL STANDARD

        On a motion to dismiss for failure to state a claim, the Court must “treat the complaint's factual

allegations as true [and] must grant plaintiff the benefit of all inferences that can be derived from the facts

alleged.” ​Gilvin v. Fire,2​ 59 F.3d 749, 756 (D.C.Cir.2001). Although “detailed factual allegations” are not

necessary, ​Bell Atl. Corp. v. Twombly,5​ 50 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim for relief that is

plausible on its face.’ ” ​Ashcroft v. Iqbal,5​ 56 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)

(quoting ​Twombly,​550 U.S. at 570, 127 S.Ct. 1955). The Court need not accept as true either a “legal

conclusion couched as a factual allegation” or an inference drawn by the plaintiff if such inference is

unsupported by the facts set out in the complaint. ​Trudeau v. FTC,​456 F.3d 178, 193 (D.C.Cir.2006)

(citations and quotation marks omitted). The Court may consider “the facts alleged in the complaint,

documents attached as exhibits or incorporated by reference in the complaint, and matters about which the
            Case 1:19-cv-03220-ABJ Document 10 Filed 12/30/19 Page 2 of 5



Court may take judicial notice.” ​Gustave–Schmidt v. Chao,2​ 26 F.Supp.2d 191, 196(D.D.C.2002) (citation

omitted).


    A. COUNT I AND COUNT II MUST NOT BE DISMISSED BECAUSE WAL-MART
       EMPLOYED THE CO-DEFENDANT EMPLOYMENT OFFICERS THAT VIOLATED
       PLAINTIFF’S RIGHT.

        To state a claim under [§] 1983, a plaintiff must allege both (1) that he was deprived of a right

secured by the Constitution or laws of the United States, and (2) that the defendant acted `under color of'

the law of a state, territory or the District of Columbia." ​Hoai v. Vo​, 935 F.2d 308, 312 (D.C. Cir. 1991)

(citing ​Adickes v. S.H. Kress Co.,​ 398 U.S. 144, 150 (1970)); ​see Gonzaga Univ. v. Doe​, 536 U.S. 273,

279 (2002) (noting "that § 1983 actions may be brought against state actors to enforce rights created by

federal statutes as well as by the Constitution"). Defendant does not dispute that Plaintiff has sufficiently

alleged what he was deprived of a right secured by the Constitution or law of the United States. Indeed,

Defendant’s only argument it is not a state actor.


        Defendant Wal-Mat employed Defendant Officer Jenkins to secure its premises. ​“Under the

traditional tort theory of ​respondeat superior , "an employer may be held liable for the acts of his

employees committed within the scope of their employment." ​Boykin v. D.C. , 484 A.2d 560,

561 (D.C. 1984). ” However, "[t]he mere existence of the master and servant relationship is not

enough to impose liability on the master. The boundaries of liability only extend as far as the

servant is acting within the scope of his employment." ​Penn Cent. Transp. Co. v. Reddick,​398

A.2d 27, 29 (D.C. 1979). An employee acts within the scope of his employment if the "purpose

of the act is, at least in part, to further the employer's business and if the act is not unexpected in

view of the employee's duties." ​Floyd–Mayers v. Am. Cab Co. , 732 F.Supp. 243, 246 (D.D.C.

1990) (citing ​Jordan v. Medley​ , 711 F.2d 211, 214 (D.C. Cir.1983) ).
          Case 1:19-cv-03220-ABJ Document 10 Filed 12/30/19 Page 3 of 5



       Defendant Officer Jenkins was employed by Defendant to secure its premises from

potential dangers. Defendant Officer Jenkins is a state actor as he is official police officer of the

District of Columbia. During the alleged incident, Defendant Officer Jenkins operated in his

capacity as a District of Columbia police officer as well security to Defendant. The acts of

Defendant Officer Jenkins depriving Plaintiff os his constitutional rights was in furtherance of

Defendant’s business and was well within the scope of his employment. As Defendant Officer

Jenkins’ employer, Defendant is vicariously responsible for his actions. Therefore, Count I and II

of Plaintiff’s Complaint must not be dismissed and Defendant’s motion is due to be denied.


   B. PLAINTIFF HAS PLEAD SUFFICIENT FACTS IN SUPPORT OF COUNT II OF
      HIS COMPLAINT.

       Defendant argues that count II of Plaintiff’s complaint should be dismissed based on an

alleged failure by Plaintiff to identify a duty breached by Plaintiff. In paragraph 30 of Plaintiff’s

complaint, Plaintiff alleges Defendant failed to monitor the actions of the Defendants Officer

Charles A. Jenkins, Jr. and John Doe. In paragraph 31, Plaintiff alleges Defendant failed to

properly properly train and supervise the actions of Defendants Officer Charles A. Jenkins and

John Doe. The duty which Defendant, which is easily ascertainable from Plaintiff’s complaint is

Plaintiff’s duty to properly train and supervise the actions of its Defendant Officer Charles A.

Jenkins, John Doe, and its other employees. Similarly, Defendant also breached its duty of

properly monitoring the actions of Defendnedants Officer Charles A Jenkins, Jr. and John Doe.

Because Plaintiff has sufficiently identified the duty which was breached by Defendant, its

motion to dismiss is due to be denied.


                                         CONCLUSION
          Case 1:19-cv-03220-ABJ Document 10 Filed 12/30/19 Page 4 of 5



WHEREFORE, based on the foregoing, Plaintiff prays this Honorable Court denies Defendant’s

motion in its entirety with prejudice.


Respectfully submitted this 30th day of December 2019.

                                                         /s/ Charles Tucker, Jr.
                                                         Charles Tucker, Jr.
                                                         TuckerMoore Group
                                                         8181 Professional Pl. Suite 207
                                                         Hyattsville, MD 20785
                                                         301-577-1175
                                                         charles@tuckerlawgroupllp.com
         Case 1:19-cv-03220-ABJ Document 10 Filed 12/30/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been served upon the following via the
Court’s electronic filing system:

Mark Andrew Kohl
Decardo Doran Siciliano Gallagher & Deblasis, LLP
17251 Melford Boulevard, Suite 200
Bowie, MD 20715
                                                            /s/ Charles Tucker, Jr.
                                                            Charles Tucker, Jr.
                                                            TuckerMoore Group
                                                            8181 Professional Pl. Suite 207
                                                            Hyattsville, MD 20785
                                                            301-577-1175
                                                            charles@tuckerlawgroupllp
